The defendants were the assessors of the town of Spencer, in the county of Tioga, during the year 1857, and the plaintiff was a minister of the Gospel attached to the Methodist Episcopal denomination, and residing in the same town. The plaintiff was the owner of a farm in that town, assessed by the assessors, and entered in the assessment roll at the sum of $1,050, and was also the owner and possessor of personal property. At the proper time the plaintiff applied to the assessors, informed them that he was a minister as above stated, and requested the benefit of the exemption provided by the statute. Upon an examination before the assessors, he stated his opinion of the value of *Page 247 
his farm, and that he had some personal property, but not enough in value to equal the debts he owed. He further stated that he personally occupied this farm and worked it six days in the week, by his own hands as well as by hired assistance; that he had been regularly ordained as a minister, and that he preached on the Sunday of each week. The defendants refused to allow his claim to be a minister, on the ground, apparently, that he was also a farmer, and refused to give him the benefit of the statute exemption in favor of a minister of the Gospel. In consequence thereof, a tax was imposed upon the plaintiff's property of $9.63, to pay which, with the expenses of the proceeding, his property was sold. The plaintiff now brings his action against the assessors to recover damages for their refusal to allow the exemption claimed. Upon the trial before the justice, he was nonsuited. Upon appeal to the County Court, the justice's judgment was reversed, and upon an appeal to the General Term of the Supreme Court, the judgment of the County Court was affirmed. The defendants now appeal to this court. The case presents but a single question. Can an action be sustained against the assessors of a town for refusing to allow to a minister of the Gospel the exemption from taxation to which he is entitled by statute? The defendants claim that their duty in the premises is judicial, and that they are therefore not liable in an action for damages, although they decided incorrectly. The plaintiff, on the other hand, claims that the duty of the assessors in this respect is ministerial merely, and that they are liable to the damages which result from its improper or willful non-performance.
If the duty to be performed by the defendants in this case was purely ministerial, its negligent or inaccurate performance by them renders them liable for the consequent damages sustained by the plaintiff. If the duty was a judicial one, they are not liable. (Rochester White Lead Company v. City of Rochester, 3 Comst., 343; People v. Supervisors of Chenango, 1 Kern., 573;Mygatt v. Washburn, 15 N.Y., 316; and see authorities,post.) *Page 248 
The provisions of the statute respecting the taxation of property are found at 1 R.S., p. 387, margin, and the pages following. The first section provides that "all lands and all personal estate within this State, whether owned by individuals or by corporations, shall be liable to taxation, subject to the exceptions hereinafter specified."
Section four enacts that "The following property shall be exempt from taxation: * * * 3. Every building erected for the use of a college, incorporated academy or other seminary of learning. * * * 7. The personal estate of any incorporated company not made liable to taxation on its capital, in the fourth title of this chapter. * * * 8. The personal property of every minister of the Gospel or priest of any denomination, and the real estate of such minister or priest when occupied by him, provided such real and personal estate do not exceed the value of one thousand five hundred dollars; and 9. All property exempted by law from execution." Section five provides that "If the real and personal estate, or either of them, of any minister or priest, exceed the value of one thousand five hundred dollars, that sum shall be deducted from the valuation of his property, and the residue shall be liable to taxation."
The statute respecting the "manner in which assessments are to be made, and the duties of the assessors," enacts that, "between the first days of May and July, in each year, they shall proceed to ascertain, by diligent inquiry, the names of all the taxable inhabitants in their respective towns or wards, and also all the taxable property, real or personal, within the same. They shall prepare an assessment roll, in which they shall set down, in four separate columns, according to the best information in their power, 1. In the first column, the names of all taxable inhabitants in each town or ward. 2. In the second column, the quantity of land to be taxed to each person. 3. In the third column, the full value of such land. 4. In the fourth column, the full value of all the taxable personal property owned by such person, after deducting the just debts owing by him." (1 R.S., 390.)
The proposition of the statute is, that all lands and personal *Page 249 
property within the State, with certain specified exceptions, are liable to taxation. (1 R.S., 389, § 1.) Taxation of property is the rule; non-taxation is the exception. All lands and all
personal estate comprise the subject of taxation as declared in the statute; and any exemptions or exceptions are to be cut out from the body of the taxable property. Among the exceptions as I have quoted them, are "buildings erected for seminaries of learning." As a rule, all buildings are taxable, and it is the duty of the assessors to include them in the list; but if a particular building is claimed, and is found to have been built for a seminary of learning, it must be stricken from the list. The assessors hear the proof by the statement of the claimant, and decide whether the building was erected absolutely for that purpose, or whether it was erected and used for a dwelling house, and the presence of scholars or boarders is an incident to the main use for which the building was intended, and retain it in, or strike it from the list, as they decide the fact to be.
All personal estate is taxable, as the rule. An association of persons holding discounted paper to the amount of half a million of dollars, are prima facie taxable upon this amount of personal property. They, however, ask the assessors to strike it from the list, on the ground that they are an incorporated company not made liable to taxation on their capital. If the assessors profess ignorance, two propositions must be established before them: one of fact, to wit, that they are an incorporated company, which must be proved by production of their charter and proof of action under it; and another of law, that such an incorporation is not liable to taxation on its capital by the fourth title of the tax law. The assessors examine the proof on their list points, and if the claim is sustained, the property is stricken out, as within the exemption of subdivision 7, heretofore quoted. If the proof in their judgment fails on either point, the claim is rejected, and the property remains in the tax list.
Under subdivision 9, property of an individual is assessed as liable to taxation. The party assessed claims that it is exempt from taxation to the amount of $250, and asks that *Page 250 
it should be stricken out as property exempt by law from levy and sale on execution. To effect this result, he must satisfy the assessors by proof that he is a householder, and they will decide whether he is himself a bona fide householder, or whether he is a dependent upon the bounty or benevolence of some other person. He must show that he has a family to support, and the assessors hear the evidence on this point also. He must show that if this assessed property should be taken from him by execution, he would not then have remaining the articles of the value that the law permits him to retain. This evidence usually involves difficult and nice questions both of fact and of law, but it is the duty of the assessors to make the inquiries, to hear the evidence, and to determine the validity of the claim.
And so under the subdivision upon which the present question arises. The plaintiff is a resident of the town of Spencer, having in his occupancy a farm of 147 acres, and owning personal property. The assessors are not bound to know that there is any reason why this property should not be assessed with the other property of their town, or if there may be a right of exemption; they have no means of knowing that the plaintiff would desire to claim the benefit of it. He is, therefore, in the first instance, properly chargeable on the assessment roll with the property owned by him. He may, and in the present case he did, appear before the assessors and claim an exemption or a deduction on two grounds. First, he claimed an abatement from his personal property, on the ground that he owed debts equal to its value, which by another provision of the law entitled him to such deduction. This fact he was bound to establish by oath, and subject to a cross-examination by the assessors; who, after hearing his evidence and deliberating upon it, would decide the question and allow or disallow his claim as the truth should require. He also claimed a deduction on the ground that he was a minister of the Gospel and gave his own evidence on this point, and was cross-examined by the assessors. They disallowed his claim, holding, as I conclude upon the evidence he gave them, that the calling of a minister must *Page 251 
be exclusive, and that his occupation of a farmer during the week days prevented him from claiming the benefit of the deduction allowed to a minister.
In each and all of the cases I have suggested under this statute, the action of the assessors is eminently judicial in its nature. To administer oaths, to hear evidence, to weigh its effect, to compare it with the law, and to decide the question presented, are of the essence of judicial action. To make the figures indicating a deduction, and to make the deduction itself, on the assessment roll, may be conceded to be a ministerial act; but to arrive at the conclusion, by hearing and weighing evidence, judging of its credibility, and comparing the evidence with the provisions of law, that the plaintiff was entitled to a deduction, is as far from a ministerial act as can well be imagined.
The defendants had jurisdiction of the subject matter of their proceeding, and of the person of the party interested. "All real and personal property" is the subject matter of their jurisdiction, for the purpose of taxation. "All taxable inhabitants" of the town are the persons within their jurisdiction. This embraced both the person and the property of the plaintiff, and gave them full authority to adjudicate upon the question presented to them. Property is the subject of taxation, and residents owning it are taxable inhabitants. Whether the individual shall be ultimately taxed is not the question. He may be a taxable inhabitant and not a taxed inhabitant. If he has property within his possession and apparent ownership, he is a taxable inhabitant, that is, an inhabitant liable to be taxed, while by reason of indebtedness of personal exemption, or of being a member of an incorporation of a particular character, the taxation may not actually be imposed.
To be taxable does not imply that a person must be taxed, but that he is in the condition or belongs to the class where, under certain circumstances, he may be taxed. That the plaintiff was ultimately entitled to exemption gives him, therefore, no ground to claim that he was not a taxable inhabitant of the town. *Page 252 
That the action of the defendants in adjudicating upon the plaintiff's claim is judicial, and does not expose them to legal liability for an erroneous decision, is also sustained by the authorities. Such was the statement in Chegaray v. Jenkins (1 Seld., 381), where, in commenting upon subdivision 3, heretofore quoted, Judge RUGGLES says, "The assessors, in determining whether the plaintiff's property was taxable as a dwelling house, or exempt as a seminary of learning, acted judicially and within the sphere of their duty." In The People v. Supervisors ofChenango (1 Kern., 573), PARKER, J., says, "In assessing personal property they had jurisdiction only over residents. I concede that assessors act judicially. If Mygatt had been a resident when assessed, and they had erred as to the amount, they would not have been liable for error." In Weaver v. Devendorf
(3 Denio, 117), an action was brought against the assessor for refusing to allow the plaintiff the benefit of the exemption as a minister, was under consideration. BEARDSLEY, J., says, "the act complained of was a judicial determination. The assessors were judges acting clearly within the scope and limit of their authority. They were not volunteers, but the duty was imperative and compulsory, and acting, as they did, in the performance of a public duty, in its nature judicial, they were not liable to an action, however erroneous or wrongful their determination."
The same principle is established in Henderson v. Brown, (1 Caines, 92). In Easton and others v. Calendar (11 Wend., 90), which was an action of trespass against the trustees of a school district, and the names of some of the taxable inhabitants were not on the list, the court held that the trustees were not liable; using this language: "The trustees are to determine who are and who are not taxable within the provisions of the statute. The duty of ascertaining the taxable inhabitants is involved in considerable difficulty, and an error in this respect may arise as well from a misjudgment of the law on the part of the officers, as a mistake in fact. They are bound to act and to exercise their best judgment in the apportionment of the taxes, and if they confine themselves *Page 253 
within the limit of the statute, though they may err in point of law or in judgment, they should not be liable either criminally or civilly, if their motives are pure." In Brown v. Smith (24 Barb. 414), the farm of the plaintiff laid partly in two towns. The plaintiff lived upon his farm, but in which town did not clearly appear. This the assessors decided, and as it ultimately appeared, incorrectly. In an action against them, it was held that their action was judicial, and they were protected. (See also Vanderhyden v. Young, 11 Johns., 150; Hill v.Sellick, 21 Barb., 207; Harmon v. Brotherson 1 Denio, 537.)
That this action is judicial is also clearly indicated by two expressions of the statute in addition to those I have quoted. First, the names of all the taxable inhabitants of the town are to be ascertained by the assessors, upon "diligent inquiry." This implies an examination and investigation of a judicial character, similar to that undertaken by a grand juror when he takes the oath "you will diligently inquire and true presentment make of all offenses which shall come under your charge." That an individual is personally present in the town is not conclusive evidence that he is a taxable inhabitant. He may be there temporarily, or he may have no property. That an inhabitant is not personally in the town during any part of the months of May or June is not, on the other hand, conclusive evidence that he is not a taxable inhabitant, as he may be temporarily absent. As I have attempted to show heretofore, a liability to taxation constitutes a taxable inhabitant. Who constitute this class bearing all the burdens of the government, must be ascertained and determined by some person or tribunal, and upon some principle. Who are the persons, and what is the principle? The statute answers that it shall be decided by the assessors, and upon their judicial responsibility, after "diligent inquiry" made.
The other expression in this statute to which I refer, is found in section 9, in which the assessors are directed to prepare an assessment roll, in which they shall set down the particular details pointed out, embracing names, quantity and *Page 254 
value, and this roll shall be prepared "according to the best information in their power." They are to inform themselves, they are to ascertain, by all means within their reach, by oral statements, by written proof, by personal observation and judgment, are to reflect and consider, and finally to adjudicate, according to their best information, and prepare the roll accordingly. This expression, to my mind, strongly imports the power of judicial determination. The case of Mygatt v.Washburn (15 N.Y., 316), is claimed to be decisive of the present case. This claim is not well founded.
The difference between the present case and that of Mygatt v.Washburn, in which the assessor was held liable for inserting in the roll the name of Mygatt, and assessing him for $10,000 of personal property, when he was not, in fact, an inhabitant of the town, is found in this, that in that case, the officer had no jurisdiction of the person. Mygatt was not, on the first day of July, an inhabitant of the town of Oxford, and the assessors, therefore, had no jurisdiction to decide that question, whether he was a taxable inhabitant. Not being an inhabitant at all, it was both a legal and physical impossibility that he should be a taxable inhabitant. He was no more subject to their jurisdiction, as a legal proposition, than was the Emperor of China or the King of Abyssinia, and the assessors had no more power to direct the imposition of a tax upon his property than upon that of those distant personages. They had nothing to do with him or with his personal property under any conceivable circumstances. They had no action to take in any direction. This is the precise ground on which the liability of Washburn is placed, both in the case itself and in the case of People v. Supervisors of Chenango
(1 Kern., 563), where the same question is argued and substantially decided. In the latter case, Judge PARKER says: "The assessors acted without jurisdiction, and their proceedings are void. In assessing personal property, they had jurisdiction over residents only. If Mygatt had been a resident when assessed, and they had erred as to the amount, they would not have been liable for error. But, if they had no jurisdiction to act at all, they are liable." *Page 255 
In the present case, I have endeavored to show that the assessors had ample jurisdiction, both over the person of the plaintiff, and of the subject matter of the taxation of his property. That case, therefore, is clearly distinguishable from the present.
The question involved was correctly decided in Vail v. Owen
(19 Barb., 22). The contrary decision in Prosser v. Secor (5 Barb., 607), must be deemed to be overruled.
The conclusion that I have reached involves no hardship. The assessors decided, erroneously, I think, against the validity of the plaintiff's claim to exemption. He was entitled to a deduction of $1,500, according to the statute. He was not, by their erroneous decision, deprived of all redress. He had a remedy by appeal to the board of assessors when they should meet in August to review their assessments. Time, reflection and subsequent conference might have altered their determination. The remedy by mandamus, to correct the action of the assessors in similar cases, is now of frequent occurrence, and relief could have been obtained by that mode of proceeding. But the plaintiff erred, in my judgment, in seeking his relief by an action against the assessors.
Judgment of County Court and Supreme Court should be reversed and judgment of justice affirmed.
Judgment accordingly; all the judges concurring, except SMITH, J., who dissented. *Page 256